United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ukiah, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0105
Issued: April 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 13, 2017 appellant filed a timely appeal from an April 17, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from April 17, 2017, the date of OWCP’s last decision was October 14,
2017, a Saturday; consequently, the period for filing the appeal ran to the next business day, Monday,
October 16, 2017. See 20 C.F.R. § 501.3(f)(2). Since using October 17, 2017, the date the appeal was received by
the Clerk of the Appellate Boards would result in the loss of appeal rights, the date of the postmark is considered the
date of filing. The date of the U.S. Postal Service postmark is October 13, 2017, rendering the appeal timely filed.
See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $7,430.53 during the period September 28, 2015 to March 18, 2016; and, (2) whether
OWCP properly determined that appellant was at fault in the creation of the overpayment, thereby
precluding waiver of recovery of the overpayment.
On appeal appellant asserts that she was not at fault in the creation of the overpayment
because she followed instructions provided by the employing establishment and OWCP.
FACTUAL HISTORY
On June 7, 2014 appellant, then a 59-year-old part-time distribution clerk working four
hours of modified duty daily, filed a traumatic injury claim (Form CA-1) alleging that reaching up
to case mail that day caused a right shoulder injury. She stopped work that day. In an attached
statement, appellant indicated that she had previously injured her right shoulder in 1994 and after
her return to work in January 2013, had no problems with her right shoulder until the claimed
June 7, 2014 employment incident. She referenced OWCP File No. xxxxxx583. The record
indicates that, effective January 23, 2013, appellant began a four-hour daily modified position
under that File No. The instant claim was adjudicated as a new injury under File No. xxxxxx141.
The two claim files have not been administratively combined.
Under the instant claim, OWCP accepted right shoulder sprain. Appellant received
continuation of pay from June 8 to July 22, 2014. She received FECA compensation on the
supplemental disability rolls beginning July 23, 2014, and OWCP placed her on the periodic
compensation rolls effective September 21, 2014. On March 31, 2015 Dr. Eric S. Schmidt, a
Board-certified orthopedic surgeon, performed right shoulder arthroscopic repair of recurrent
subacromial impingement.
On September 28, 2015 appellant returned to modified duty for four hours daily and filed
claims for compensation, CA-7 forms, for approximately four hours daily, beginning
September 28, 2015. OWCP paid wage-loss compensation for 386.6 intermittent hours for the
period September 28, 2015 through March 18, 2016.
By letter dated April 12, 2016, OWCP requested that the employing establishment explain
why it was certifying compensation under File No. xxxxxx141 when she was receiving
compensation for loss of wage-earning capacity under File No. xxxxxx583.
On July 25, 2016 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $7,430.52 because she claimed wage loss for
periods to which she was not entitled for the period September 28, 2015 to March 18, 2016. It
explained that appellant, who was a part-time worker on the date of injury June 7, 2014, claimed
wage-loss compensation for a full-time job under this claim, File No. xxxxxx141, and also received
compensation for partial disability due to a loss of wage-earning capacity determination under File
No. xxxxxx583. The preliminary overpayment determination included calculations showing that
appellant was paid a total of $7,751.51 in FECA compensation for this period under File No.
xxxxxx141. It noted that she was entitled to 16 hours of intermittent wage loss for medical

2

appointments totaling $320.98. This yielded an overpayment of compensation of $7,430.53. It
found appellant at fault because she accepted a payment that she knew or reasonably should have
known was incorrect. OWCP enclosed an overpayment action request form and an overpayment
recovery questionnaire (Form OWCP-20). Computer print-outs and an overpayment worksheet
with these calculations are found in the record.
Appellant timely requested a hearing before an OWCP hearing representative. She
disagreed that the overpayment occurred and contested the fault finding.
On January 24, 2017 OWCP additionally accepted adhesive capsulitis of the right shoulder.
During the hearing, held on March 13, 2017, OWCP’s hearing representative explained
that appellant was being compensated under the instant claim, File No. xxxxxx141, and also
received compensation for partial disability due to a loss of wage-earning capacity determination
under File No. xxxxxx583. Appellant agreed that she was overpaid, but maintained that she was
not at fault because errors were made by the employing establishment and OWCP. She indicated
that she had recently retired. Appellant thereafter submitted an overpayment recovery
questionnaire indicating total monthly income of $4,985.30 and monthly expenses of $3,996.75.
By decision dated April 17, 2017, an OWCP hearing representative finalized the
preliminary overpayment determination. She found the overpayment of compensation was created
because appellant was working part time when injured and should have been aware when she
returned to exactly the same work hours on September 28, 2015 that she was not entitled to
additional compensation. The hearing representative further found appellant at fault in the creation
of the overpayment and thus not entitled to waiver of recovery because she filed CA-7 claims for
compensation although she was not entitled to additional compensation. She noted that appellant’s
income exceeded her expenses by over $900.00 per month and set repayment at $200.00 per
month.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his or her duty.3
When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$7,430.53 for the period September 18, 2015 to March 18, 2016.

3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

3

The record indicates that when appellant was injured on June 7, 2014, she was working
modified duty for four hours daily due to a previous injury, adjudicated by OWCP under File No.
xxxxxx583 and was receiving compensation for partial disability due to a loss of wage-earning
capacity determination under that claim. OWCP adjudicated the instant claim, File No.
xxxxxx141, as a new injury and after appellant returned to work paid wage-loss compensation
totaling 386.6 hours for the period September 28, 2015 through March 18, 2016 in the amount of
$7,751.51. Appellant also continued to receive compensation under File No. xxxxxx583 for this
period. OWCP determined that appellant was entitled to 16 hours of compensation for medical
appointments under File No. xxxxxx141, totaling $320.98 which was deducted from total
compensation of $7,751.51. The record thus establishes that an overpayment of compensation in
the amount of $7,430.52 was created because appellant received compensation under two OWCP
claims for the period September 18, 2015 to March 18, 2016.5
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”6
Section 10.433(a) of OWCP regulations provides that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must show
good faith and exercise a high degree of care in reporting events which may affect
entitlement to or the amount of benefits.... A recipient who has done any of the
following will be found to be at fault in creating an overpayment: (1) Made an
incorrect statement as to a material fact which he or she knew or should have known
to be incorrect; or (2) Failed to provide information which he or she knew or should
have known to be material; or (3) Accepted a payment which he or she knew or
should have known to be incorrect. (This provision applies only to the overpaid
individual).”7
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.8

5

See R.H., Docket No. 09-1981 (issued June 11, 2010).

6

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

7

20 C.F.R. § 10.433(a); see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

8

Id. at § 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006).

4

ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in the creation of the overpayment because
she filed CA-7 claims for wage-loss compensation after she returned to work on September 28,
2015, even though she was also collecting wage-loss compensation under her prior claim resulting
from a loss of wage-earning capacity determination. As noted, after appellant returned to work on
September 28, 2015 she continued to receive wage-loss compensation under File No. xxxxxx141,
although she was properly receiving wage-loss compensation under File No. xxxxxx583, thus
creating a duplicate payment. Therefore, the evidence of record establishes that when appellant
claimed compensation she made an incorrect statement of material fact, the Board finds that
appellant was at fault in creating the overpayment and waiver of recovery of the overpayment is
precluded.9
As to appellant’s assertion on appeal that she was merely following instructions of the
employing establishment and OWCP, OWCP regulations provide that an error by a government
entity, including OWCP, which resulted in an overpayment does not relieve a claimant from
liability for repayment.10
With respect to recovery of the overpayment of compensation, the Board’s jurisdiction is
limited to reviewing those cases where OWCP seeks recovery from continuing compensation
benefits under FECA.11 As appellant is no longer receiving wage-loss compensation under File
No. xxxxxx141, the Board does not have jurisdiction with respect to the recovery of the
overpayment under the Debt Collection Act.12
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$7,430.53 during the period September 28, 2015 to March 18, 2016. The Board further finds that
OWCP properly found her at fault in the creation of the overpayment and thus, she was not entitled
to waiver of recovery of the overpayment.

9

See W.A., Docket No. 14-0350 (issued October 28, 2014).

10

20 C.F.R. § 10.435(a); see J.O., Docket No. 09-264 (issued August 10, 2009).

11

Cheryl Thomas, 55 ECAB 610 (2004).

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 17, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

